NONPRECEDENTIAL DISPOSITION 
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1


              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                               Submitted February 23, 2009*
                                 Decided March 24, 2009

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge

                            MICHAEL S. KANNE, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

No. 06‐3002

UNITED STATES OF AMERICA,                           Appeal from the United States District
                  Plaintiff‐Appellee,               Court for the Northern District
                                                    of Illinois.
       v.
                                                    No. 04‐CR‐688
ROSALIO GRADILLA,
               Defendant‐Appellant.                 Harry D. Leinenweber, Judge.



                                         O R D E R

   On September 29, 2005, a grand jury returned a twenty‐one‐count indictment charging
Rosalio Gradilla and several others with various drug‐related offenses.  Among other crimes,
Gradilla was charged with conspiracy to possess with intent to distribute over five kilograms



       *
          After examining the briefs and record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and record.  See Fed. R. App.
P.34(a)(2).
No. 06‐3002                                                                                       Page 2

of cocaine in violation of 21 U.S.C. § 846, and possession with intent to distribute marijuana in
violation of 21 U.S.C. § 841(a)(1).  A jury trial commenced on October 31, 2005.  On November
5, before the jury returned a verdict, Gradilla pled guilty to all charges against him.  The district
court sentenced him to 151 months’ imprisonment and five years of supervised release.

    Gradilla appeals, but his lawyer has moved to withdraw because he cannot discern any
non‐frivolous arguments to pursue.  See Anders v. California, 386 U.S. 738 (1967).  We invited
Gradilla  to  comment  on  his  counsel’s  submission,  see  7th  Cir.  R.  51(b),  and  he  filed  a
memorandum opposing the motion to withdraw, citing several objections to his sentence.1  We
briefly address Gradilla’s arguments but find all of his claims to be frivolous.

    First,  Gradilla  challenges  the  quantity  of  drugs  the  district  court  attributed  to  him.
Specifically,  he  argues  that  the  district  court  failed  to  determine  whether  the  acts  of  drug
distribution affecting his sentence were within the scope of the conspiracy and foreseeable to
him.  This argument is frivolous.  

    The district court has the discretion to determine the facts relevant to sentencing.  United
States v. Sandles, 80 F.3d 1145, 1148 (7th Cir. 1996).  The court may consider any information that
includes “‘sufficient indicia of reliability to support its probable accuracy.’”  United States v.
Morrison, 207 F.3d 962, 967 (7th Cir. 2000) (quoting United States v. Robinson, 164 F.3d 1068, 1070
(7th Cir. 1999)).  

    In Gradilla’s PSR, the probation officer recommended that the court impose the maximum
base offense level of 38, based on the government’s assertion that the conspiracy involved in
excess of 1,000 kilograms of cocaine.  Contrary to Gradilla’s contention, the district court did
inquire  at  the  sentencing  hearing  about  what  quantity  of  the  drugs  were  attributable  to
Gradilla.  The government informed the court that Gradilla’s co‐conspirator, Jose Jiminez, had
testified  that  Gradilla  delivered  over  300  kilograms  of  cocaine  to  him.    Gradilla  presented
nothing to contradict that testimony. Considering that 300 kilograms of cocaine is sufficient to
trigger the maximum base offense level of 38, the district court did not find it necessary to
determine  whether  Gradilla  was  responsible  for  distributing  1000  kilograms  of  cocaine.
Instead, it applied a base offense level of 38 based on the 300 kilograms Gradilla had himself
distributed.  This finding was supported by ample reliable evidence, and Gradilla’s argument
is entirely without merit.




        1
        Gradilla’s filing was entitled “Appellant’s Motion for Leave to File a Memorandum
of Law in Lieu of a Brief.”  On February 12, 2007, we issued an order denying this motion
as  unnecessary  and  instructed  that  Gradilla’s  motion  be  treated  as  a  response  to  his
counsel’s Anders brief.
No. 06‐3002                                                                                         Page 3

    Gradilla also argues that he had the right to have a jury determine the drug quantities
attributable to him under Apprendi v. New Jersey, 530 U.S. 466 (2000).  This argument is frivolous
because Gradilla was sentenced well below the statutory maximum penalty of life in prison.
See United States v. Parker, 245 F.3d 974, 976‐77 (7th Cir. 2001).

     Gradilla  next  argues  that  the  district  court  erred  by  failing  to  apply  a  minor  role
adjustment.2  Gradilla implies that the district court overlooked the possibility of a minor role
adjustment entirely, but that was not the case.  The district court extensively discussed with the
defense and prosecution Gradilla’s level of involvement in the conspiracy and concluded that
“his involvement was extensive enough that he does not warrant a reduction for a [minor] role
in  the  offense.”    We  rarely  reverse  the  denial  of  a  minor  role  adjustment.    United  States  v.
Rodriguez‐Cardenas, 362 F.3d 958, 959 (7th Cir. 2004).   Contrary to Gradilla’s assertion, not only
did the district court consider Gradilla’s role, but its decision to deny a downward adjustment
was well reasoned and based on plentiful evidence.  

    Finally, Gradilla argues that the district court erred in sentencing him on the cocaine offense
rather than the marijuana charge.  Gradilla argues that when a defendant is charged with two
drug crimes, he may be sentenced only for the lesser drug offense under United States v. Rhynes,
196 F.3d 207 (4th Cir. 1999), vacated, 218 F.3d 310 (4th Cir. 2000), and United States v. Dale, 178
F.3d 429 (6th Cir. 1999).  Even setting aside that neither case is binding in this circuit, this
argument  rests  on  a  misinterpretation  of  Rhynes  and  Dale.    Those  cases  stand  only  for  the
proposition that when it is unclear upon which charge a conviction was based, the sentence may
be no more than the statutory maximum for the least‐serious offense.  See Rhynes, 196 F.3d at
238‐39; Dale, 178 F.3d at 433‐34.  Gradilla pled guilty to distributing cocaine, and the district
court sentenced him accordingly.  Rhynes and Dale do not apply.

   We  hold  that  all  of  Gradilla’s  proposed  challenges  to  his  sentence  are  frivolous.
Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.




        2
           Gradilla  bases  this  argument  on  Strickland  v.  Washington,  466  U.S.  668  (1984),
apparently in an attempt to raise an ineffective assistance of counsel claim.  It appears that
he is challenging the adequacy of his appellate counsel’s representation, even though his
appellate attorney has only filed an Anders brief and has not advanced any arguments to
this  court  to  support  Gradilla’s  appeal.    Because  the  precise  nature  of  his  argument  is
unclear, we will treat this as a challenge to the district court’s underlying decision to deny
him a minor role adjustment, because if that decision was not in error, Gradilla has suffered
no prejudice as required to prevail under Strickland.  See id. at 687.